PER CURIAM.
Appellants challenge the foreclosure judgment entered after a non-jury trial. Concluding that one issue on appeal is partially meritorious, we reverse and remand this cause for a new hearing on damages. Although the evidence supports a substantial component of the aggregate damage award, the evidentiary foundation for the total amount of damages is lacking. Upon remand, the trial court shall conduct a new hearing on damages. See Peuguero v. Bank of Am., N.A., 169 So.3d 1198, 1203 (Fla. 4th DCA 2015) (remanding for new damages hearing where properly admitted evidence did not support total amount awarded in foreclosure judgment). We reject Appellants’ other points on appeal without discussion. In all other respects, we affirm.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
COHEN, C.J., TORPY and BERGER, JJ., concur.